Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the NOA in responses to Applicant’s amendments and remarks filed 12/20/2021. It is noted the current patent application was originally field 05/22/2020. Claim(s) 21-40 are pending. Claim(s) 21, 30 and 33 are independent. Claim(s) 21-40 are new. Claim(s) 1-20 are cancelled. 

		Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
                                
Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 11/09/2020 and 12/20/2021 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.




 Reason for Allowance
Claim(s) 21-40 are allowed: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which set forth in the followings
Hwang (“US-20190042551-A1” filed 08/01/2018 [hereinafter “Hwang”], relates to an artificial intelligence system using a machine learning algorithm for providing summary information of a document input to an artificial intelligence learning model trained to obtain summary information; wherein the he document summary module can summarize the document ... extracts an extraction summary that directly extracts words, phrases, and sentences existing in the document, and an abstract summary that creates a new document...[the Abstract and Para(s) 97-98 and 199-208]. However Hwang fails to show, “...the abstractive MLA, and a trained extractive MLA having been trained to generate extractive text summaries, wherein receiving a set of documents, each respective document comprising a respective plurality of text sequences; that is extracting, using the trained extractive MLA on the set of documents, a set of extractive document summaries, wherein each extractive document summary comprises a respective set of extractive summary text sequences, the respective set of extractive summary text sequences being a subset of the respective plurality of text sequences of the respective document; that is receiving a set of reference summaries for the set of documents, each reference summary comprising a respective set of reference summary text sequences for the respective document, the respective set of reference summary text sequences being different from the respective set of extractive summary text sequences...and ... text sequences, an abstractive summary of the document comprising a set of abstractive summary text sequences, wherein the abstractive summary text sequence not being included in the plurality of text sequences...” as recited in new claim(s) 21-40... and supported in the current specification/PGPUB 20210365773 in the abstract and paragraph(s) 16-17 and 105-110..see also figure 6 and the Applicant’s remarks filed 12/20/2021.

IIDa et al., (“US 20200159755 A1” filed 05/07/2018 [hereinafter “IIDa”], describing a neural network performing sequence-to-sequence type conversion, trained beforehand by machine learning such that ...generating a summary of text, including: a text storage device storing the text with information indicating the portion to be focused on in the text; a word vector converting means for vectorizing each word of the text by a predetermined method and adding an element indicating whether or not the word is the portion to be focused on to the vector, thereby converting the text to a word vector sequence... ...in response to input of each of the word vectors of the word vector sequence in a prescribed order, a summary of the text consisting of words represented by the word vector sequence; and an input means for inputting each of the word vectors of the word vector sequence converted by the word vector converting means to the neural network in the prescribed order... ...[the Abstract and Para(s) 8-12 and 49-53]. However IIDa fails to show, “...the abstractive MLA, and a trained extractive MLA having been trained to generate extractive text summaries, wherein receiving a set of documents, each respective document comprising a respective plurality of text sequences; that is extracting, using the trained extractive MLA on the set of documents, a set of extractive document summaries, wherein each extractive document summary comprises a respective set of extractive summary text sequences, the respective set of extractive summary text sequences being a subset of the respective plurality of text sequences of the respective document; that is receiving a set of reference summaries for the set of documents, each reference summary comprising a respective set of reference summary text sequences for the respective document, the respective set of reference summary text sequences being different from the respective set of extractive summary text sequences...and ... text sequences, an abstractive summary of the document comprising a set of abstractive summary text sequences, wherein the abstractive summary text sequence not being included in the plurality of text sequences...” as recited in new claim(s) 21-40... and supported in the current specification/PGPUB 20210365773 in the abstract and paragraph(s) 16-17 and 105-110..see also figure 6 and the Applicant’s remarks filed 12/20/2021.

Chawla et al., (“US 20200257757 A1” filed 02/07/2019 [hereinafter “Chawla”], describing an affective summarization system is configured to provide affective text summaries of a text document. ...wherein a summarization neural network and an affect predictor neural network. ... determines an affect level indicating an affective preference, such as a target affect level that is based on words included in the text document. Based on the affect level, an embeddings generator in the summarization neural network extracts an embeddings sequence indicating a combination of the affective preference and words in the text document. An encoder subnetwork in the However Chawla fails to show, “...the abstractive MLA, and a trained extractive MLA having been trained to generate extractive text summaries, wherein receiving a set of documents, each respective document comprising a respective plurality of text sequences; that is extracting, using the trained extractive MLA on the set of documents, a set of extractive document summaries, wherein each extractive document summary comprises a respective set of extractive summary text sequences, the respective set of extractive summary text sequences being a subset of the respective plurality of text sequences of the respective document; that is receiving a set of reference summaries for the set of documents, each reference summary comprising a respective set of reference summary text sequences for the respective document, the respective set of reference summary text sequences being different from the respective set of extractive summary text sequences...and ... text sequences, an abstractive summary of the document comprising a set of abstractive summary text sequences, wherein the abstractive summary text sequence not being included in the plurality of text sequences...” as recited in new claim(s) 21-40... and supported in the current specification/PGPUB 20210365773 in the abstract and paragraph(s) 16-17 and 105-110..see also figure 6 and the Applicant’s remarks filed 12/20/2021.

Rush et al., NPL (“A Neural Attention Model for Abstractive Sentence Summarization” dated 09/03/2015 [hereinafter “Rush”]- Total 11 pages, describing the data-driven approach to abstractive sentence summarization utilizes conditional language model based on the input sentence x and the encoders (i.e., Bag-of-Words Encoder, Convolutional Encoder, Attention-Based Encoder...) and training a set as consisting of ...input-summary pairs that is outputting “Abstractive Sentence Summarization”...[the whole document]. However Rush fails to show, “...the abstractive MLA, and a trained extractive MLA having been trained to generate extractive text summaries, wherein receiving a set of documents, each respective document comprising a respective plurality of text sequences; that is extracting, using the trained extractive MLA on the set of documents, a set of extractive document summaries, wherein each extractive document summary comprises a respective set of extractive summary text sequences, the respective set of extractive summary text sequences being a subset of the respective plurality of text sequences of the respective document; that is receiving a set of reference summaries for the set of documents, each reference summary comprising a respective set of reference summary text sequences for the respective document, the respective set of reference summary text sequences being different from the respective set of extractive summary text sequences...and ... text sequences, an abstractive summary of the document comprising a set of abstractive summary text sequences, wherein the abstractive summary text sequence not being included in the plurality of text sequences...” as recited in new claim(s) 21-40... and supported in the current specification/PGPUB 20210365773 in the abstract 

Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that allows “...the abstractive MLA, and a trained extractive MLA having been trained to generate extractive text summaries, wherein receiving a set of documents, each respective document comprising a respective plurality of text sequences; that is extracting, using the trained extractive MLA on the set of documents, a set of extractive document summaries, wherein each extractive document summary comprises a respective set of extractive summary text sequences, the respective set of extractive summary text sequences being a subset of the respective plurality of text sequences of the respective document; that is receiving a set of reference summaries for the set of documents, each reference summary comprising a respective set of reference summary text sequences for the respective document, the respective set of reference summary text sequences being different from the respective set of extractive summary text sequences...and ... text sequences, an abstractive summary of the document comprising a set of abstractive summary text sequences, wherein the abstractive summary text sequence not being included in the plurality of text sequences...” as recited in new claim(s) 21-40... and supported in the current specification/PGPUB 20210365773 in the abstract and paragraph(s) 16-17 and 105-110..see also figure 6 and the Applicant’s remarks filed 12/20/2021.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/QUOC A TRAN/           Primary Examiner, Art Unit 2177